719 S.E.2d 43 (2011)
PARSON
v.
OASIS LEGAL FINANCE, et al.
No. 448P11-1.
Supreme Court of North Carolina.
December 8, 2011.
John F. Bloss, Greensboro, for Parson, Jermaine.
Robert J. King, III, Greensboro, for Oasis Legal Finance, LLC, et al.
Frederick L. Berry, Greensboro, for Parson, Jermaine.
William M. McErlean, for Oasis Legal Finance, LLC, et al.
The following order has been entered on the motion filed on the 24th of October 2011 by Defendants to Strike:
"Motion Dismissed as Moot by order of the Court in conference, this the 8th of December 2011."